Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 1 of 29




                 Exhibit 3
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 2 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 3 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 4 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 5 of 29




                 Exhibit 4
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 6 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 7 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 8 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 9 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 10 of 29




                 Exhibit 5
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 11 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 12 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 13 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 14 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 15 of 29
         Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 16 of 29




Reg. No. 5,566,030         Instagram, LLC (DELAWARE LIMITED LIABILITY COMPANY)
                           1601 Willow Road
Registered Sep. 18, 2018   Menlo Park, CALIFORNIA 94025

                           CLASS 42: Providing a web site that gives users the ability to upload images; file sharing
Int. Cl.: 42               services, namely, providing a website featuring technology enabling users to upload
                           electronic files; providing a web site featuring technology that enables online users to create
Service Mark               personal profiles featuring social networking information

Principal Register         FIRST USE 11-5-2012; IN COMMERCE 11-5-2012

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           OWNER OF U.S. REG. NO. 4170675, 4146057

                           SER. NO. 85-965,167, FILED 06-20-2013
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 17 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 18 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 19 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 20 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 21 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 22 of 29
         Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 23 of 29




Reg. No. 5,019,151         Instagram, LLC (DELAWARE LIMITED LIABILITY COMPANY)
                           1601 Willow Road
Registered Aug. 09, 2016   Menlo Park, CA 94025

                           CLASS 35: Marketing, advertising and promotion services; Dissemination of advertising for
Int. Cl.: 35               others via computer and communication networks; Promoting the goods and services of
                           others via computer and communication networks; Marketing and advertising consultation
Service Mark               services; Market research services; Provision of market research information; Providing
                           online advertising services for others; Providing online advertising on computer networks
Principal Register
                           FIRST USE 8-00-2013; IN COMMERCE 11-1-2013

                           The mark consists of the word "INSTAGRAM" written in script writing.

                           SER. NO. 86-725,488, FILED 08-14-2015

                           JEFFREY J LOOK, EXAMINING ATTORNEY
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 24 of 29




                 Exhibit 6
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 25 of 29
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 26 of 29
         Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 27 of 29




Reg. No. 5,492,738         WhatsApp Inc. (DELAWARE CORPORATION)
                           1601 Willow Road
Registered Jun. 12, 2018   Menlo Park, CALIFORNIA 94025

                           CLASS 9: Downloadable software, namely, instant messaging software, file sharing software,
Int. Cl.: 9, 38, 42, 45    communications software for electronically exchanging data, audio, video images and
                           graphics via computer, mobile, wireless, and communication networks; Downloadable
Service Mark               computer software for processing images, graphics, audio, video, and text; Downloadable
                           software in the nature of a messaging application; Computer software for use in facilitating
Trademark                  voice over internet protocol (VOIP) calls, phone calls, video calls, text messages, instant
                           message and online social networking services; Downloadable software in the nature of a
Principal Register         mobile application for messaging; Computer software for creating, editing, uploading,
                           downloading, accessing, viewing, posting, displaying, tagging, blogging, streaming, linking,
                           annotating, indicating sentiment about, commenting on, embedding, transmitting, and sharing
                           or otherwise providing electronic media or information via computer and communication
                           networks; Software for sending and receiving electronic messages, graphics, images, audio
                           and audio visual content via global communication networks; Computer software for the
                           collection, managing, editing, organizing, modifying, transmission, sharing, and storage of
                           data and information; Computer software for personal information management, and data
                           synchronization software

                           FIRST USE 5-00-2009; IN COMMERCE 5-00-2009

                           CLASS 38: Telecommunication services, namely, data transmission and reception services
                           via telecommunication networks; Electronic exchange of voice, data, audio, video, text and
                           graphics accessible via computer and telecommunications networks; Instant messaging
                           services; Mobile phone communication services; Voice over internet protocol (VOIP)
                           services; Audio teleconferencing; Teleconferencing services; Video teleconferencing; Web
                           messaging; Peer-to- peer photo sharing and video sharing services, namely, electronic
                           transmission of digital photo files, videos and audio visual content among users; Providing
                           access to computer, electronic and online databases; Telecommunications services, namely,
                           electronic transmission of data, messages, graphics, images, audio, video and information;
                           Providing online chat rooms, instant messaging services, and electronic bulletin boards;
                           Providing access to computer databases in the field of social networking; Providing online
                           forums for communication on topics of general interest; Providing online communications
                           links that transfer mobile device and Internet users to other local and global online locations

                           FIRST USE 5-00-2009; IN COMMERCE 5-00-2009

                           CLASS 42: Application service provider, namely, hosting, managing, developing, and
                           maintaining applications, software, and web sites in the fields of wireless communication,
                           mobile information access, and remote data management for wireless delivery of content to
                           handheld computers, laptops and mobile electronic devices; Development, updating and
Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 28 of 29


                 maintenance of software and database systems in the fields of wireless communication,
                 mobile information access, and remote data management for wireless delivery of content to
                 handheld computers, laptops and mobile electronic devices; Providing temporary use of
                 online non-downloadable software and applications for instant messaging, voice over internet
                 protocol (VOIP), video conferencing, and audio conferencing; Computer services, namely,
                 creating an online community for registered users to engage in social networking; Computer
                 services, namely, creating virtual communities for users to participate in discussions, get
                 feedback from their peers, and engage in social, business and community networking;
                 Computer services, namely, hosting electronic facilities for others for interactive discussions
                 via communication networks; Computer services, namely, hosting electronic facilities for
                 others for organizing and conducting discussions via communication networks; Application
                 service provider (ASP) featuring software to enable or facilitate the creating, editing,
                 uploading, downloading, accessing, viewing, posting, displaying, tagging, blogging,
                 streaming, linking, annotating, indicating sentiment about, commenting on, embedding,
                 transmitting, and sharing or otherwise providing electronic media or information via
                 computer and communication networks; Providing an online network service that enables
                 users to transfer personal identity data to and share personal identity data with and among
                 multiple online facilities; Providing information from searchable indexes and databases of
                 information, including text, electronic documents, databases, graphics, electronic media,
                 photographic images and audio visual information, on computer and communication
                 networks; Providing temporary use of non-downloadable software applications for social
                 networking, creating a virtual community, and transmission of audio, video, photographic
                 images, text, graphics and data; Providing online facilities that gives users the ability to
                 upload, modify and share audio, video, photographic images, text, graphics and data

                 FIRST USE 5-00-2009; IN COMMERCE 5-00-2009

                 CLASS 45: Online social networking services; Identification verification services, namely,
                 providing authentication of personal identification information; Social introduction and
                 networking services; User verification services, namely, providing authentication of company
                 and personal identification information; Identification verification services, namely, providing
                 authentication of company identification information

                 FIRST USE 5-00-2009; IN COMMERCE 5-00-2009

                 THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                 PARTICULAR FONT STYLE, SIZE OR COLOR

                 OWNER OF U.S. REG. NO. 4083272, 3939463

                 SER. NO. 86-983,863, FILED 10-29-2015




                           Page: 2 of 3 / RN # 5492738
         Case 2:20-cv-00470-GMS Document 1-4 Filed 03/04/20 Page 29 of 29




Reg. No. 5,520,108         WhatsApp Inc. (DELAWARE CORPORATION)
                           1601 Willow Road
Registered Jul. 17, 2018   Menlo Park, CALIFORNIA 94025

                           CLASS 35: Promoting the goods and services of others via computer and communication
Int. Cl.: 35               networks; Business networking

Service Mark               FIRST USE 1-18-2018; IN COMMERCE 1-18-2018

Principal Register         THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           OWNER OF U.S. REG. NO. 4083272, 3939463

                           SER. NO. 87-040,764, FILED 05-18-2016
